STATUS OF APPLICATION
	The Final rejection mailed January 7, 2021 is hereby vacated in view of the Final rejection recited below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on December 17, 2020 is acknowledged and has been entered.  Claims 1 and 20-21 have been amended.  Claims 1-23 are pending.

Claims 1-23 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is made FINAL as necessitated by Amendment .

Previous Grounds of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1-3, 5-19, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 10-17 and 19 of copending Application No. 16412043 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not identical, they are not patentably distinct.  There are some differences between the instant claims and the claims of the ‘043 patent but the similarity is sufficient to render the claims not patent eligible.
For example, claim 1 of the instant claims refer to a first and second individual, the claims of the ‘043 application also refer to first and second individual.  However, some of the features of copending claim 1 are present in instant claim 18.  In instant claim 18, the features of the sequencing tag and the barcode of copending claim 1 are recited.  Further, much of the claimed subject matter overlaps, including with the number of target loci amplified.  Instant claim 1 covers 100-20,000 target loci, while that number of amplified targets isn’t recited until copending claim 8-13 (as compared to instant claims 8-13). Features such as the target DNA originating from a transplant (claim 3 of the instant claims compared to claims 3 of the ‘043 application) or biological sample source from blood, plasma or serum (claim 2 of the instant claims compared to claim 2 of the ‘043 application).  Therefore, the claims are not patent eligible because the claims are so similar.


New Grounds of Rejection
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 14, 18-23 is/are rejected under 35 U.S.C. 102(a)(1) as being amplified by Dhallan et al. (US PgPub 20040137470; July 2004).
With regard to claim 1, Dhallan teaches a method for preparing a biological sample useful for measurement of an amount of DNA from a first individual in the biological sample having DNA from a first individual and a second individual: 
(a) extracting cell-free DNA from the biological sample, which comprises DNA from the first individual and DNA from the second individual (paragraph 38-40, where circulating nucleic acid was extracted); 

(c) measuring an amount of one or more alleles at the target loci by high-throughput sequencing (paragraph 43).  
With regard to claim 2, Dhallan teaches a method of claim 1, wherein the biological sample is a blood, serum, plasma, or urine sample (paragraph 44, where sample sources include blood).  
With regard to claim 8, Dhallan teaches a method of claim 1, wherein more than 200 target loci are amplified in a single reaction volume (paragraph 269, where multiplex primer sets are used; where more than 250 primer sets are included).  
With regard to claim 14, Dhallan teaches a method of claim 1, wherein the amplified target loci comprise SNP loci (paragraph 43, paragraph 51, where SNP-IT is used to detect SNPs, Fig 3A-3C, Fig 4A-4D, where SNPs are detected, paragraph 159).  
With regard to claim 18, Dhallan teaches a method of claim 1, wherein step (c) comprises performing a barcoding PCR to add a sequencing tag and a sample-specific barcode to obtain a barcoded sequencing library, pooling a plurality of barcoded sequencing libraries and sequencing the pool of barcoded sequencing libraries together in one sequencing lane, and for each library measuring an amount of each allele at the target loci (paragraph 1684).  
With regard to claim 19, Dhallan teaches a method of claim 1, wherein the high-throughput sequencing is sequencing-by- synthesis (paragraph 43).  

(a) performing a targeted PCR amplification at 100 to 10,000 target loci on one or more chromosomes expected to be disomic in a single reaction mixture using 100 to 20,000 PCR primer pairs, wherein the reaction mixture comprises cell-free DNA extracted from the biological sample, which comprises DNA from the first individual and DNA from the second individual (paragraph 269, where multiplex primer sets are used; where more than 250 primer sets are included); 
(b) measuring a quantity of each allele at a plurality of amplified target loci that comprise an allele present in the first individual but not the second individual, wherein the quantity of each allele at a plurality of amplified target loci are measured by high-throughput sequencing (paragraph 43).  
With regard to claim 21, Dhallan teaches a method of claim 20, further comprising determining a bias of the PCR, and using the bias to statistically correct the determined quantity of each allele at the plurality of target loci on the one or more chromosomes expected to be disomic (paragraph 414, where correction using a standard is described).  
With regard to claim 22, Dhallan teaches a method of claim 20, wherein the biological sample is a blood, serum, plasma, or urine sample, wherein the cell-free DNA comprises DNA from a transplant, wherein more than 500 target loci are amplified in a single reaction volume (paragraph 44, where sample sources include blood).  
With regard to claim 23, Dhallan teaches a method of claim 20, wherein step (b) comprises performing a barcoding PCR to add a sequencing tag and a sample-specific barcode to .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhallan et al. (US PgPub 20040137470; July 2004) as applied over claims 1-2, 8, 14, 18-23 above and further in view of Liu et al. (Clin Chem, 2002, 48:3, p. 421-427).
With regard to claim 3, Liu teaches a method of claim 1, wherein the cell-free DNA comprises DNA from a transplant (Abstract). 
.

Claims 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhallan et al. (US PgPub 20040137470; July 2004) as applied over claims 1-2, 8, 14, 18-23 above and further in view of Oeth et al. (US Patent 8173370; May 2012).
With regard to claim 4, Oeth teaches a method of claim 1, wherein the extracting step comprises size selection to enrich for shorter cell-free DNA (col. 1 lines 58-65; col. 20, lines 45-62, where cell-free DNA is extracted from maternal plasma).  
With regard to claim 5, Oeth teaches a method of claim 1, wherein the primer pairs are each designed to amplify less than about 100 bp of DNA (Fig 3A-3C where templates, lengths and masses are given).  

With regard to claim 7, Oeth teaches a method of claim 1, wherein the primer pairs are each designed to amplify about 65-80 bp of DNA (Fig 3A-3C where templates, lengths and masses are given).  
With regard to claim 8, Oeth teaches a method of claim 1, wherein more than 200 target loci are amplified in a single reaction volume (col. 11, lines 55-65; where up to 1000 SNPs are amplified; Example 2, for example, where the genotype was established at multiplex locations).  
With regard to claim 9, Oeth teaches a method of claim 1, wherein more than 500 target loci are amplified in a single reaction volume (col. 11, lines 55-65; where up to 1000 SNPs are amplified; Example 2, for example, where the genotype was established at multiplex locations).  
With regard to claim 10, Oeth teaches a method of claim 1, wherein more than 1000 target loci are amplified in a single reaction volume (col. 11, lines 55-65; where up to 1000 SNPs are amplified; Example 2, for example, where the genotype was established at multiplex locations).  
With regard to claim 11, Oeth teaches a method of claim 1, wherein more than 2,000 target loci are amplified in a single reaction volume (col. 11, lines 55-65; where up to 1000 SNPs are amplified; Example 2, for example, where the genotype was established at multiplex locations).  
With regard to claim 12, Oeth teaches a method of claim 1, wherein more than 5,000 target loci are amplified in a single reaction volume (col. 11, lines 55-65; where up to 1000 SNPs 
With regard to claim 13, Oeth teaches a method of claim 1, wherein more than 10,000 target loci are amplified in a single reaction volume (col. 11, lines 55-65; where up to 1000 SNPs are amplified; Example 2, for example, where the genotype was established at multiplex locations).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Dhallan to include the higher level multiplex as taught by Oeth to arrive at the claimed invention with a reasonable expectation for success.  Oeth teaches “Accordingly, multiplexed primer mass extension therefore encompasses [5 or more, 6 or more, 7 or more, 8 or more, 9 or more, 10 or more, 11 or more, 12 or more, 13 or more, 14 or more, 15 or more, 16 or more, 17 or more, 18 or more, 19 or more, 20 or more, 30 or more, 40 or more, 50 or more, 60 or more, 70 or more, 80 or more, 100 or more, 200 or more, 500 or more, 1000 or more, 2000 or more primer mass extension reactions. Multiplexed amplification and primer mass extension reactions also encompass 21, 22, 23, 24, 24, 25, 26, 27, 28, 29, 30, 35, 40, 45, 50, 60, 70, 80, 100, 1000 or more reactions” (col. 17, lines 42 to col. 18, line 2).  Oeth also teaches “The plurality of polymorphisms may include 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 25, 30, 35, 40, 45, 50, 60, 70, 80, 90, 100, 200, 300, 400, 500, 600, 700, 800, 900, 1000 or more polymorphisms. In a related embodiment, the polymorphism is a single nucleotide polymorphism (SNP), insertion/deletion, short tandem repeats (STRs), RFLPs or any other alternate form of a gene, genomic DNA or non-coding region of DNA that occupies the same position on a chromosome” (col. 11, lines 40-47, where the number of loci amplified is taught).  Therefore, one of ordinary skill in the art at the time the .

Claim 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhallan et al. (US PgPub 20040137470; July 2004) as applied over claims 1-2, 8, 14, 18-23 above.
With regard to claim 9, Dhallan teaches a method of claim 1, wherein more than 500 target loci are amplified in a single reaction volume (paragraph 269, where multiplex primer sets are used; where more than 250 primer sets are included).  
With regard to claim 10, Dhallan teaches a method of claim 1, wherein more than 1000 target loci are amplified in a single reaction volume (paragraph 269, where multiplex primer sets are used; where more than 250 primer sets are included).  
With regard to claim 11, Dhallan teaches a method of claim 1, wherein more than 2,000 target loci are amplified in a single reaction volume (paragraph 269, where multiplex primer sets are used; where more than 250 primer sets are included).  
With regard to claim 12, Dhallan teaches a method of claim 1, wherein more than 5,000 target loci are amplified in a single reaction volume (paragraph 269, where multiplex primer sets are used; where more than 250 primer sets are included).  
With regard to claim 13, Dhallan teaches a method of claim 1, wherein more than 10,000 target loci are amplified in a single reaction volume (paragraph 269, where multiplex primer sets are used; where more than 250 primer sets are included).  
In re Aller, 105 USPQ 233 at 235,
		More particularly, where the general conditions
		of a claim are disclosed in the prior art, it is
		not inventive to discover the optimum or workable
		ranges by routine experimentation.

Routine optimization is not considered inventive and no evidence has been presented that the number of primer sets included was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz et al. (US PgPub 20130196862; August 2013) as applied over claims 1-2, 8-14, 18-23 above and further in view of Keller et al. (Am J of Medical Genetics, 2009, 1823-1826).
With regard to claim 15, Keller teaches a method of claim 1, wherein the amplified target loci comprise SNP loci on chromosome 1 (p. 1823, col. 1, where uniparental disomy (UPD) is determined in a genome wide scan which necessarily includes chromosomes 1, 2 and 3).   
With regard to claim 16, Keller teaches a method of claim 1, wherein the amplified target loci comprise SNP loci on chromosome 2 (p. 1823, col. 1, where uniparental disomy (UPD) is determined in a genome wide scan which necessarily includes chromosomes 1, 2 and 3).  
With regard to claim 17, Keller teaches a method of claim 1, wherein the amplified target loci comprise SNP loci on chromosome 3 (p. 1823, col. 1, where uniparental disomy (UPD) is determined in a genome wide scan which necessarily includes chromosomes 1, 2 and 3).  
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.  All claims stand rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM